DETAILED ACTION
The communication dated 1/24/2022 has been entered and fully considered.
Claims 1-2, 4-19 and 21-22 are pending. Claims 1-2 and 4-10 are withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-19 and 21-22 in the reply filed on 1/24/2022 is acknowledged.
Claims 1-2 and 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11, 13, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, in view of Kiener et al. (DE 202014010747), hereinafter KIENER.
Regarding claim 11, FUJII teaches: A device for producing a primary backing on a web material (FUJII teaches an apparatus (10) [Col. 5, lines 65-67]), comprising: i) a base frame, and, ii) an application device that is carried by the base frame, and, iii) a first guide roller on an input side of the application device (FUJII teaches a roller (14) before the embossing pattern roller (13), which is an application device as the embossing pattern roller is applying an embossing pattern to the sheet [Col. 6, lines 1-5]), and, iv) a second guide roller on an output side of the application device (FUJII teaches a second guide roller (16) on an output side of the embossing pattern roller  (13) [Fig. 1; Col. 8-10]), and, v) a web guide means comprising: a first roller and a second roller (FUJII teaches a first roller (41) and a second roller (42) [Fig. 1; Col. 7, lines 27-28]), which drive a conveyor belt in a revolving manner (FUJII teaches a metal endless belt (43) is mounted onto the rollers (41, 42) [Col. 7, lines 29-30]) and thereby guide the web material along the application device so as to be adjacent and at a wrap angle relative thereto (FUJII teaches when the area of the roller body where the temperature is needed to be controlled is defined at a degree angle originating from the axis of the roller body (which roller body is the embossing roller (13) [Col. 4, lines 20-21].), and, vi) wherein the wrap angle is set in a manner dependent on at least one of a transport speed and a processing temperature of the web material (FUJII teaches the degree angle is decided according to the pattern transfer speed and the degree angle cannot be too small or too large in order to control the temperature in the cooling and heating step [Col. 3, lines 48-57]).
FUJII is silent as to a base frame or the application device held on a base frame and FUJII does not explicitly teach a wrap angle. In the same field of endeavor, frames, KIENER teaches a base frame [0014] and a device (34) fastened laterally to the base frame (31) [0041; Fig. 3]. KIENER also teaches the deflection roller is adjustable in height and enables the wrap angle for the web material to be set in relation to the application head in a simple manner [0013; 0037]. KIENER teaches the wraparound angle with respect to the application apparatus (34, 36) is adjusted [0041] and teaches it is adjusted by infeed movement of the adjustment element [0041]. KIENER also teaches the controlled parameters are the speed [0005], and the temperature [0046-0047], as well as temperature sensor (69) [0047] and application head (36) [0041]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the 
Regarding claim 13, FUJII teaches: wherein a belt tension of the conveyor belt is set by at least one of: a) the first roller and the second roller are arranged so as to be at a fixed spacing relative to one another (FUJII shows the first roller (41) and second roller (42) are at a fixed spacing relative to one another [Fig. 1]), and, a tension roller is provided so as to set the belt tension of the conveyor belt (FUJII teaches a third roller (46) can be provided in a circle of the endless belt (43) to adjust the tension of the endless belt (43) [Col. 7, lines 53-55; Fig. 1]), and, b) the first roller and the second roller are displaced relative to one another to set the belt tension of the conveyor belt.
Regarding claim 16, FUJII teaches: wherein the application device further comprises at least one heated sealing head (FUJII teaches the roller (13) has passages where a cooling medium and heating medium flow into the roller to control the temperature [Col. 3, lines 58-65]).
Regarding claim 18, FUJII teaches: wherein the application device further comprises a cooling head through which a coolant preferably flows (FUJII teaches the roller (13) has passages where a cooling medium and heating medium flow into the roller to control the temperature [Col. 3, lines 58-65]).
Regarding claim 19, FUJII teaches: wherein the sealing head and the cooling head are provided in the application device that is formed as a roller having a rotational axis (FUJII teaches the roller (13) has passages where a cooling medium and heating medium flow into the roller to control the temperature [Col. 3, lines 58-65]), and the heating surface of the sealing head and a cooling surface of the cooling head extend over a common outer periphery (FUJII , and, the application device, is controlled by means of a rotation about the rotational axis (FUJII teaches the roller (13) is coupled with a rotation shaft for rotating the roller body [Col. 4, lines 43-47]), with respect to the positioning of the sealing head and of the cooling head, within the wrap angle and relative to the conveyor belt (FUJII teaches when the area of the roller body where the temperature is needed to be controlled is defined at a degree angle originating from the axis of the roller body (which roller body is the embossing roller (13) [Col. 4, lines 20-21]).
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, in view of Kiener et al. (DE 202014010747), hereinafter KIENER, as applied to claim 11 and 13 above, and further in view of Wittek (U.S. 4,457,228), hereinafter WITTEK.
Regarding claim 12, FUJII and KIENER teach all of the limitations above, but are silent as to: wherein the first roller and the second roller are attached to a carriage, and the carriage and the application device are arranged on the base frame so as to be displaceable, and, the carriage is arranged so as to be displaceable in height, relative to the application device. In the same field of endeavor, carriages, WITTEK teaches a carriage having dual roller platens set on separate parallel roller platen axes each of whose heights is adjustable [Col. 2, lines 3-6] and at least three rollers are inside the carriage [Fig. 8]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII and KIENER, by having a carriage for the rollers and the carriage to be adjustable, as suggested 
Regarding claim 14, FUJII teaches: wherein the first roller and the second roller and the tension roller, are positioned on the carriage in a triangular arrangement relative to one another, and, positioned so as to determine the wrap angle (FUJII shows the first roller (41) and second roller (42) and the tension roller (46) are positioned in a triangular arrangement relative to one another [Fig. 1]).
FUJII is silent as to the rollers being in a carriage. In the same field of endeavor, carriages, WITTEK teaches a carriage having dual roller platens set on separate parallel roller platen axes each of whose heights is adjustable [Col. 2, lines 3-6] and at least three rollers are inside the carriage [Fig. 8]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII and KIENER, by having a carriage for the rollers, as suggested by WITTEK, in order to allow a superior way of adjusting levels of different printing elements [Col. 2, lines 6-11].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, in view of Kiener et al. (DE 202014010747), hereinafter KIENER, as applied to claim 11 above, and further in view of Patterson et al. (U.S. PGPUB 2018/0339437), hereinafter PATTERSON.
Regarding claim 15, FUJII and KIENER teach all of the limitations above, but are silent as to: wherein, at least one of the first guide roller and the second guide roller are driven, and the first guide roller is a braking roller, and the second guide roller is a friction roller. In the same field of endeavor, rollers, PATTERSON teaches the web (302) can be stopped by locking the high friction z-roller (306a) and/or 306b with brakes (304) [0087]. It would have been .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, in view of Kiener et al. (DE 202014010747), hereinafter KIENER, as applied to claim 11 above, and further in view of Gersbeck et al. (U.S. 3,891,376), hereinafter GERSBECK.
Regarding claim 17, FUJII and KIENER teach all of the limitations above, but are silent as to: wherein the sealing head is formed as a heated metal sheet or a metal sheet assembly comprising a chamber, having a curved surface, which metal sheet is temperature-controlled by means of oil or electrically. In the same field of endeavor, heaters, GERSBECK teaches element (18) are arranged between rollers and the elements are provided on either only one side or on both sides of the steel band (1) in dependence on the desired amount of heating and/or cooling of the band [Col. 3, lines 40-47], which examiner is interpreting element (18) as sealing head. GERSBECK teaches the heat transfer elements positioned along the travel path of band (1) between the rollers can be electrically actuable or they can be actuable in response to flow therethrough of appropriately heated or cooled fluid mediums such as team, water or oil [Col. 5, lines 8-12]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII and KIENER, by having a heated sealing head, as suggested by GERSBECK, in order to in order to apply the desired amount of temperature [Col. 3, lines 44-46].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, in view of Kiener et al. (DE 202014010747), hereinafter KIENER, as applied to claim 11 above, and further in view of Bustin (U.S. 3,760,940), hereinafter BUSTIN.
Regarding claim 21, FUJJI and KIENER teach all of the limitations as stated above, but are silent as to a tear-off edge. In the same field of endeavor, tear-off edges, BUSTIN teaches bags are formed by making transverse heat seals, with tear off lines therebetween [Col. 5, lines 14-15; Col. 3, lines 6-11].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII and KIENER, by having tear off lines, as suggested by BUSTIN, in order to separate material easily [Col. 5, lines 15-21] and separate individual structures more easily [claim 6].
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, in view of Kiener et al. (DE 202014010747), hereinafter KIENER, as applied to claim 11 above, and further in view of KESSLER (U.S. 3,241,182).
Regarding claim 22, FUJII and KIENER teach all of the limitations above, but are silent as to: wherein the conveyor belt is formed as a chain-like belt, or a fabric-like belt, or a spiked belt. In the same field of endeavor, conveyor belts, KESSLER teaches a conveyor belt (6) is preferably a non-elastic fabric belt [Col. 2, lines 32-33]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII and KIENER, by having a fabric belt, as suggested by KESSLER, in order to be sufficiently strong for the process [Col. 2, lines 34-35]. KESSLER further teaches that fabric belts are of the type conventionally used in conveyors [Col. 2, lines 33-34], so it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the belt in FUJII with a fabric belt from KESSLER, as it is a known method in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748